 



Exhibit 10.24
(RX DEVELOPMENT RESOURCES) [g03213g0321301.gif]
3104 Cherry Palm Drive, Suite 260
Tampa, FL 33619
Phone: (813)386-0058
Fax: (813)910-9585
December 1, 2004
Management Services Agreement
This agreement is entered into by and between Rogellen Partners, Inc. with its
principal place of business at 36 Sandy Hook Rd. N., Sarasota, FL 34242,
hereafter known as (RPI), and Rx Development Resources, LLC, (“RXDR”) with its
principal place of business at 3104 Cherry Palm Dr. # 260, Tampa, FL 33647
In consideration of the mutual promises and covenants set forth below, the
parties do mutually agree as follows;
1. Scope of Work
RPI will provide management services to RXDR including the services of Roger
Vogel, MD as Managing Member and CMO.
2. Confidentiality
The management team provided by RPI must abide by all confidentiality agreements
entered into by RxDR.
3. Term
This agreement is in effect until modified by the Board of Directors of RPI in
consultation with the Managing Members of RxDR.
4. Remuneration
RPI will provide services in return for $6,000 per month through the end of
April, 2005. Beginning in May, 2005, it is anticipated that the payment will
increase to $10,000.00 per month, reflecting an annual payment of $120,000 for
the services of 60% of Dr. Roger Vogel’s time as Chief Medical Officer of RxDR.
This payment will be enhanced each month by a sum equal to 8% of the payment
plus $1,000. These funds are intended to offset the cost of employee benefits
and payroll taxes to Rogellen. It is understood that Dr. Vogel will continue to
serve 40% of his time as a consultant to Genaera, Inc. Any payments made to RxDR
as remuneration for Dr. Vogel’s work with Genaera, Inc. will be passed directly
through to RPI.
5. Management Bonus
Rogellen will receive a management bonus based on company performance. The bonus
will be calculated based on RxDR performance from December 15 of the previous
year to December 15 of the current year. The calculation will be based on the
level of free cash flow in the business as follows:

 



--------------------------------------------------------------------------------



 



0 - $100,000 = no bonus
Every $10,000 in free cash flow above $100,000 = $1,200 to a maximum of $60,000.
5. This Agreement shall be construed, interpreted and applied in accordance with
laws in the State of Florida.
In Witness whereof, the parties have executed this agreement

                  RxDR       Rogellen Partners, Inc.
 
               
By:
  /s/ Barry Butler       By:   /s/ Roger Vogel
 
                Barry Butler Partner/CEO       Roger Vogel, MD, President
 
               
By:
  /s/ Roger Vogel            
 
                Roger Vogel, MD Partner/CMO            

Date: 1 DEC 04

 